
	

113 HR 5602 IH: To designate the facility of the United States Postal Service located at 21350 Avalon Boulevard in Carson, California, as the “Juanita Millender-McDonald Post Office”.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5602
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Hahn introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 21350 Avalon Boulevard in
			 Carson, California, as the Juanita Millender-McDonald Post Office.
	
	
		1.Juanita Millender-McDonald Post Office
			(a)DesignationThe facility of the United States Postal Service located at 21350 Avalon Boulevard in Carson,
			 California, shall be known and designated as the Juanita Millender-McDonald Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in section 1 shall be deemed to be a reference to
			 the Juanita Millender-McDonald Post Office.
			
